DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn Bauer on 02/09/2022.
The application has been amended as follows: 

A.	Amend claims 1 and 3 – 5 to read as follow:
Claim 1, A method of attaching a surgical instrument to a patient’s bone, the method comprising:
positioning the surgical instrument in a desired location relative to the patient’s bone,
positioning a fixation pin driver in a controlled-torque position in which a socket defined in an elongated shaft of the fixation pin driver is positioned within a sheath of the fixation pin driver at a position in which the socket is spaced apart proximally from a distal opening of the sheath of the fixation pin driver by a first distance,
inserting a head of a bone fixation pin through the distal opening of the sheath of the fixation pin driver into the socket defined in the elongated shaft of the fixation pin driver, wherein (i) the head of the bone fixation pin extends from a proximal end of the bone fixation pin to a distal edge, (ii) a shaft of the bone fixation pin has a plurality of the threads defined therein and extends from the distal end of the bone fixation pin to a proximal edge, (iii) a second distance is defined between the distal edge of the head and the proximal edge of the threads, (iv) the first distance is greater than the second distance such that a number of the threads of the bone fixation pin are positioned in a central passageway of the sheath of the fixation pin driver when the fixation pin driver is positioned in its controlled-torque position and the head of the bone fixation pin is seated in the socket of the elongated shaft,
positioning the threaded distal end of the bone fixation pin in a guide hole defined in the surgical instrument,
rotating the fixation pin driver, with the fixation pin driver positioned in its controlled-torque position, to thread the bone fixation pin into the patient’s bone,
engaging a distal end of the fixation pin driver with an outer surface of the surgical instrument,
moving a locking mechanism of the fixation pin driver from a locked position in which a tab extending outwardly from a body of the locking mechanism that is positioned in a slot defined in the elongated shaft is positioned in an opening of the sheath to prevent movement of the elongated shaft within the sheath to an unlocked position in which the tab is spaced apart from the opening of the sheath to release the elongated shaft of the fixation pin driver for movement relative to the sheath of the fixation pin driver
moving the socket of the elongated shaft distally within the sheath toward the distal opening of the sheath so as to position the fixation pin driver in a full-torque position in which the socket of the elongated shaft is spaced apart from the distal opening of the sheath by a third distance, the third distance being less than the second distance, and
rotating the elongated shaft of the fixation pin driver, with the fixation pin driver positioned in its full-torque position, to transfer torque from the socket to the head of the bone fixation pin to further thread the bone fixation pin into the patient’s bone.

3.  (Currently Amended)  The method of claim 1, wherein:
the surgical instrument is a cutting guide block, and
positioning the surgical instrument in the desired location relative to the patient’s bone comprises positioning the cutting guide block in the desired position relative to the patient’s bone.

4.  (Currently Amended)  The method of claim 1, further comprising engaging an annular flange of the bone fixation pin with the outer surface of the surgical instrument after rotation of the elongated shaft of the fixation pin driver positioned in its full-torque position 

5.  (Currently Amended)  The method of claim 1, wherein moving the locking mechanism of the fixation pin driver from the locked position comprises pressing the tab of the locking mechanism to overcome a bias of a biasing element of the locking mechanism 
B.	Allow claims 1 – 5.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Burke (US Pat. 5,431,660) which discloses a related method [abstract, Figs. 1 - 7], except for explicitly disclosing the claimed structural correlation between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775